Citation Nr: 1129030	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to October 1983 and from November 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  The transcript from this hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the Veteran's appeal has been obtained.

2.  Bursitis, tendinosis, and arthrosis of the Veteran's left shoulder are related to his active service.


CONCLUSION OF LAW

Bursitis, tendinosis, and arthrosis of the Veteran's left shoulder were incurred in active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, any such error was harmless and need not be further discussed.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond v. West, 12 Vet. App. 341, 346 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In this case, the Veteran contends that his current left shoulder disability is related to service.  He reported an inservice fall, during his most recent period of active duty, in which he injured his shoulder, neck, and back and stated that he has had pain in his left shoulder since that time.  He indicated that the injuries to his neck and back were more severe and that he was primarily treated for those injuries.

Service treatment records show complaints of, and treatment for, left shoulder pain in October 1999, August 2005, and November 2005 without diagnosis.  

The Veteran filed his claim for service connection for a left shoulder disability in November 2005, on service discharge.  Post-service medical records reflect left shoulder complaints beginning in 2006.  

A VA examination report from 2006 shows complaints of a history of pain in the Veteran's left shoulder with no X-ray findings of any abnormalities in this joint.  The examiner opined that there was no connection between the Veteran's left shoulder complaints and his active duty and noted that there was no indication of treatment for a left shoulder disability in service. 

Post-service VA treatment records, from 2007, show ongoing complaints of left shoulder pain.  A September 2008 record notes a left shoulder strain.  An October 2008 record shows injection treatment for the left shoulder and a diagnosis of a left shoulder bursitis.  A January 2009 magnetic resonance imaging report showed an impression of hypertrophy with mild arthrosis of the left acromioclavicular joint, mild tendinosis, and subcortical cyst formation of the superior-lateral aspect proximal left humeral epiphysis.

In a May 2011 Board hearing, the Veteran testified that he has experienced pain in his left shoulder joint since service and that his left shoulder symptoms, which also include painful popping and cracking in this joint, have worsened since that time.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record on appeal, the Board finds evidence supports the Veteran's claim for service connection for a left shoulder disability.  Gilbert, supra.  As noted above, to prevail in a claim for service connection, the Veteran must show a current disability that is related to service.  Pond, supra.  In this case, the Veteran has a current diagnosis of left shoulder bursitis, tendinosis, and arthrosis.  There is also evidence of complaints of, and treatment for, left shoulder pain in, and since, service.  38 U.S.C.A. § 1154(a) (West 2010).  

The Board acknowledges that the only medical opinion of record provides a negative conclusion.  Importantly, however, although the 2006 VA examiner opined that the Veteran's left shoulder symptoms were unrelated to service, this opinion lacks probative value because the examiner incorrectly stated that the Veteran had not been treated for a left shoulder condition in service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Indeed, as previously discussed herein, although service records show no diagnosis of a left shoulder disability, multiple service treatment records do show complaints of, and treatment for, left shoulder pain.  There remains, therefore, no probative medical nexus opinion of record in this case.  

Rather, of particular significance to the Board in this appeal are the Veteran's assertions that he injured his left shoulder in a fall in service (at which time he also injured his neck and back).  Such statements are supported by the service treatment records that show complaints of left shoulder pain in conjunction with neck and back pain.  In addition, the Veteran has consistently contended throughout the current appeal that he has experienced problems with his left shoulder (including pain, popping, and cracking of this joint) since that in-service injury.  In this regard, the Board notes that the Veteran is competent to attest to symptoms that he experiences and that are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Importantly, lay observation is competent to show chronicity of symptomatology.  Savage supra; Pond, supra.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau, supra.  With regard to the lay statements of record in the present appeal, the Board deems these statements credible as they are supported by, and are consistent with, the evidence of record, to include contemporaneous medical evidence showing treatment for left shoulder complaints in, and since, service as well as a current left shoulder diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  Accordingly, the Board finds competent evidence of a continuity of left shoulder symptomatology since an in-service injury to this joint and, for this reason, concludes that service connection for bursitis, tendinosis, and arthrosis of the Veteran's left shoulder is warranted.  


ORDER

Service connection for bursitis, tendinosis, and arthrosis of the Veteran's left shoulder is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


